DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 32-39, in the reply filed on October 14, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions as claimed do encompass overlapping subject matter and there would be no undue burden on the Examiner in examining the different claim sets.  This is not found persuasive because the differences between the inventions are such that a search for one invention would not necessarily be appropriate for another of the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-31 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 14, 2021.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the second receiver" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this communication, it is believed that this recitation should refer to the second antenna.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumbru et al. (U.S. 2009/0248112), herein Mumbru. Regarding claim 32, Mumbru discloses an implantable, biocompatible device configured to be implanted in tissue and receive electric field-based signals (see Figure 9 and paragraph [0013]), the device comprising: first circuitry 104/106 (see Figure 9); a first antenna 901/951 comprising a monopole or dipole antenna electrically coupled to the first circuitry (see Figure 9 and paragraph [0103], lines 1-4); and a second antenna 902/952 (see Figure 9 and paragraph [0103], lines 1-4) electrically near field coupled to the first antenna (see paragraph [0103], where the close proximity region 903/953 is the claimed “near field” coupling).
Regarding claim 33, Mumbru discloses that the second antenna includes a monopole antenna (see paragraph [0103], lines 1-4).
Regarding claim 34, Mumbru discloses an implantable device housing 100/101 that encloses the first antenna and the second antenna (see Figure 9).
Regarding claim 35, the recitation “the second antenna increases an amount of electromagnetic energy captured by the first antenna” is an intended use recitation that fails to further define the claimed device over that of the prior art. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 36, Mumbru at paragraph [0103] only describes the first and second antennas as being coupled by means of a close proximity region 903/953 and does not describer the antennas as being connected by a conductor. As such, it is submitted that the first antenna and the second antenna of Mumbru are not physically connected by a conductor.
Regarding claim 37, it can be seen in Figure 9 of Mumbru that the second antenna 902/952 is situated more near to the left side of the device than the first antenna and, as such it is submitted that the second antenna is situated more near an end of the device than the first antenna.
Regarding claim 38, Mumbru discloses a first material 101 surrounding the first antenna and a second material 101 surrounding the second antenna, where the first and second material are the same (see Figure 9).
Regarding claim 39, Mumbru discloses that the implantable device housing comprises an antenna housing 101 mechanically coupled to a circuitry housing 100, wherein the second antenna is disposed within the antenna housing (see Figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792